Citation Nr: 1227087	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to July 1968 with service in the Republic of Vietnam.  He was awarded the Purple Heart Medal, among other awards and decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO in St. Petersburg, Florida, which, in pertinent part, awarded service connection for posttraumatic stress disorder (PTSD) with an evaluation of 50 percent effective July 25, 2007, and denied a TDIU rating.  The Veteran appealed both determinations.

In a March 2011 decision, the Board denied an increase in a 50 percent rating for PTSD, and remanded the appeal for a TDIU rating to the RO via the Appeals Management Center (AMC) for additional evidentiary development, including obtaining VA medical records and for VA examinations.  In a March 2012 rating decision, the AMC granted a higher 70 percent rating for PTSD, effective January 3, 2011, based on recently received medical evidence.  The case was subsequently returned to the Board.

In December 2010, a personal hearing was conducted at the RO by a Veterans Law Judge (i.e., a Travel Board hearing), and a transcript of this hearing is of record.  By a letter dated in June 2012, the Veteran was advised that the Veterans Law Judge is no longer employed at the Board, and was offered the opportunity to have another hearing before the Veterans Law Judge who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  He was advised that if he did not respond to the letter within 30 days, it would be assumed that he did not want another Board hearing.  As he has not responded to the letter, the Board will proceed with adjudication of his appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are PTSD (70 percent disabling) and right elbow degenerative joint disease (10 percent disabling).  The combined service-connected disability rating is 70 percent, as of January 3, 2011. 

2.  As of January 3, 2011, the Veteran met the schedular criteria for a TDIU and his service-connected disabilities precluded him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

As of January 3, 2011, the criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the Veteran's TDIU claim effective from January 3, 2011, and remands the matter of entitlement to a TDIU on an extraschedular basis prior to that date.  Thus, a discussion of VA's duties to notify and assist is not necessary. 

The Veteran has been unemployed since November 2005, and he seeks a TDIU rating based on the effect of his service-connected disabilities on his employability.  On June 25, 2007, he requested service connection for PTSD.  In a February 2008 rating decision, the RO awarded service connection and a 50 percent rating for PTSD effective from June 25, 2007.  Correspondence was received in September 2007 in which the Veteran requested a TDIU.  

In a recent case, the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of the Veteran's initial application for benefits for that disability, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  As such, the Veteran's claim for a TDIU will be considered to have been received by VA on the date his claim for service connection for PTSD was received - that being June 25, 2007.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19. 

Even if the ratings for a Veteran's disabilities fail to meet the above criteria under 38 C.F.R. § 4.16(a), the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating also may be assigned on the basis of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).  So even if the Veteran does not meet the threshold minimum percentage standards set forth in § 4.16(a), extra-schedular consideration is to be given.  Id.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the U. S. Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18. 

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

From June 25, 2007 to January 2, 2011, the Veteran was service-connected for PTSD (rated 50 percent disabling).  In March 2009, he was awarded service connection for right elbow degenerative joint disease and a 10 percent disability rating effective from March 25, 2008.  He had a combined disability rating of 50 percent from June 25, 2007, to March 24, 2008, and of 60 percent from March 25, 2008 to January 2, 2011.  Thus, during the period from June 25, 2007 to January 2, 2011, he did not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).

From January 3, 2011, the Veteran's service-connected disabilities are PTSD (rated 70 percent disabling), and right elbow degenerative joint disease (rated 10 percent disabling).  The combined rating is 70 percent from January 3, 2011.  Thus, the Veteran first met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) as of January 3, 2011, as he has at least one disability that is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  The determinative issue in this case is whether he is unemployable due to service-connected disabilities, during the period from January 3, 2011.  The focus is on whether the service-connected conditions would render it impossible for the average person to follow a "substantially gainful occupation."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In evaluating the evidence, the Board has considered various Global Assessment of Functioning (GAF) scores, which clinicians have assigned when examining his psychiatric disorder.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The higher the score, the higher the overall functioning of the individual.  GAF scores from 51-60 represent "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The evidence shows the Veteran was born in 1947 and is now 64 years old.  In various statements, including his September 2007 TDIU claim, he reported he last worked in November 2005, after working for 8 years as a background assistant for a city police department.  He has completed three years of college.  He stated that his PTSD prevented him from securing or following any substantially gainful occupation.

A March 2007 VA mental health note reflects that the Veteran reported that he worked as a background investigator for the police department until he retired one year ago.  The examiner diagnosed PTSD, and the Global Assessment of Functioning (GAF) was 45.

By a statement dated in August 2007, the Veteran's former employer indicated that he was employed there on a full-time basis as a background assistant from October 1997 to November 1, 2005.

By a statement dated in August 2007, the Veteran said he had not worked since November 1, 2005.  In November 2007, he stated that he left his last job due to the severity of his PTSD, but did not tell them that he left for that reason because he did not want to talk about it.  He said that the longer he worked there, the angrier he got, and he had problems dealing with people.  In this and subsequent statements, he reported chronic sleep impairment due to PTSD symptoms.

Besides the Veteran's two service-connected disabilities (PTSD and degenerative joint disease of the right elbow), medical records show he has significant non-service-connected ailments, including a low back disability.  At a February 2008 VA general medical examination, he reported low back pain and limitation of motion, and intermittent right elbow pain.  Degenerative changes were noted on X-ray studies of the low back and right elbow.  The Veteran reported that he retired in November 2005 due to PTSD symptoms.  The examiner diagnosed degenerative joint disease of the right elbow and low back, and noted that the Veteran was of above average intelligence.

At a February 2008 VA PTSD examination, the Veteran reported that individual and group therapy provided him support and helped him cope with his symptoms. He noted the prescribed psychiatric medication promoted sleep and reduced anxiety, but a majority of his symptoms persisted.  He reported that he retired because it was only a matter of time before they let him go.  He related that when he was working, he was irritable because of sleep impairment, and had interpersonal difficulties with supervisors.  He also reported road rage.  He had not found a new job because he had problems getting along with people, and he still had persistent sleep problems. The examiner indicated that the Veteran appeared to display serious symptoms and/or serious impairment in social and/or industrial adaptive functioning (i.e., no friends, unable to keep a job).  On examination, his mood was anxious, attention was intact, impulse control was poor, and memory was normal.  The examiner noted the Veteran's PTSD-related symptoms, described above, induced premature fatigue, problems with concentration, interpersonal conflicts, reduced occupational productivity, difficulties managing self-care activities, tendency to isolate from others, and experiencing little or no joy in interacting with others.  The psychologist stated, "From a clinical perspective, improvement is not likely to occur and cannot be realistically expected in the future."  She indicated that that there was reduced reliability and productivity due to PTSD symptoms.  The diagnosis was PTSD, and the GAF was 45.

The Veteran was awarded Social Security disability benefits in 2009; the Social Security Administration (SSA) found that he became disabled November 1, 2007 based on a primary diagnosis of a back disability, and a secondary diagnosis of an anxiety-related disorder.  The Veteran informed SSA that he worked as a police officer from April 1975 to March 1993, and as a background assistant for the police department from 1997 to December 1, 2005.  He reported that his duties for the latter position involved screening and interviewing applicants, setting up polygraphs and psychological evaluations, reviewing paperwork and videotapes, attending meetings, performing data-entry, and recruiting at job fairs and schools.
He said he quit his last job before he could be terminated; he reportedly was told that he was insubordinate.  He reported symptoms from PTSD, and also reported disabilities of the right elbow, back, right knee, and right shoulder.

In a February 2009 SSA psychiatric review note, mental status examination revealed the Veteran was alert, oriented, logical, and coherent.  There was no evidence of psychosis or suicidal or homicidal ideation or plans.  Insight and judgment were good and memory function was intact.  He lived alone and was able to manage hygiene and prepare simple foods.  He reported limitation in domestic tasks due to physical health concerns.  The Veteran reported no problems getting along with others.  The examiner felt data analysis supported the finding of a "not severe" mental impairment.

VA outpatient treatment records throughout the rating period on appeal reflect ongoing treatment for PTSD, with symptoms of anxiety, nightmares, sleep impairment, tiredness, and irritability.  GAF scores were generally 45.

During a December 2010 Travel Board hearing, the Veteran testified that he had a lot of trouble getting along with people at work.  He related that he left a human resources position (after a police officer career until 1993 in which he reported no problems) because he had problems with his supervisors.  He had task orientation problems and had trouble getting to work on time.  He did not have family relations because he did not get along with his mother due to her dementia and his brother was her caregiver.  He indicated that he was very close with his brother. His son was in the military and they communicated every few months via email. The Veteran reported he had no patience for relationships or traffic.  He did not have any close friends and stated that he liked solitude and liked to be in the woods.  He related that he thought about suicide, but he did not dwell on it or "give it any serious consideration."  He indicated that he did not sleep very much and did not go to sleep until the sun came up.  He had panic attacks as frequently as twice per day, but he usually had them on a weekly basis.  He averaged one or two panic attacks per week.  The Veteran acknowledged non-continuous depression and felt it modified his ability to function independently, but he denied hygiene problems.  He thought his depression prevented him from remembering to get things done.  He reported that he lost a lot of weight and he had problems motivating himself to eat.  He reported some days he would have one bowl of cereal.  He felt he was an inadequate housekeeper and he used sticky notes to remember to do tasks like pay bills. 

A January 2011 VA psychiatry note reflects that the Veteran's concentration and attention appeared impaired related to anxiety.  He was visibly shaking during his session and noted that he felt that way every time he had to leave his home.  The diagnosis was PTSD and a GAF score of 44 was assigned. 

A report of a September 2011 VA examination of the Veteran's right elbow reflects that the Veteran complained of daily right elbow pain, and wore an elbow brace twice per week.  He also complained of back pain which was severe during flare-ups.  On examination, he had limitation of motion of the right elbow, with pain.  The examiner stated that there were no effects of the right elbow disability on his usual occupation, but there were effects on his daily activities.  The examiner indicated that the Veteran needed to avoid lifting heavy objects to avoid flare-ups, needed to start work at a later time until his morning pain resolved.  The examiner noted that wearing a brace would support the elbow.  The examiner stated that the Veteran will have limitations with reaching, and that the Veteran was able to bathe, dress, and groom himself when the elbow was not inflamed.  The Veteran reported that he was not able to do much of anything during a flare-up.

At a November 2011 VA PTSD examination, the Veteran reported that he worked for VA Miami as a clinic coordinator from 1971 to 1974, for the City of North Miami Beach as a police officer for 18 years, and then worked as a background investigator for a police department for eight years.  He reported that he retired in 2005 because he was "butting heads with people" and would have been terminated if he did not retire.  The examiner indicated that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity due to PTSD.  He stated that the demands and pressures associated with daily living, coupled with the chronic nature of the disability were likely to cause an increase in both the complexity and severity of these impairments.  He stated that from a clinical perspective, improvement was not likely to occur and could not be realistically expected in the future.  The GAF was 50.

In an April 2012 addendum, the November 2011 VA examiner stated that PTSD symptoms including insomnia, generalized anxiety, difficulty concentrating, irritability and difficulty getting along with co-workers were reportedly particularly problematic.  At present, driving through traffic was a challenge, and sometimes he did not leave his house for days at a time.  He said he was late everywhere he went and people made fun of him for that.  The examiner opined that the Veteran might be able to function in some types of work settings in which interpersonal contact was limited, and tasks were structured, predictable and not overly complex, while allowing the Veteran considerable latitude in his performance.  However, his ability to sustain a consistent work pace on a regular basis was somewhat questionable even in these types of settings.  He would be unlikely to be able to function satisfactorily as a police officer or background/ security investigator.  The examiner stated that it was at least as likely as not that the Veteran's PTSD symptoms would render him unable to effectively perform job duties associated with being a police officer or background/security investigator.  He stated that while the GAF score was 50, he now felt that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas of life, including work, school, family relations, judgment, thinking, and mood.  He indicated that the impairment was due to symptoms noted in the compensation and pension examination of November 2011.

While the Veteran is approaching advanced age and has at least one significant nonservice-connected condition (as demonstrated by the SSA findings), such factors must be excluded in determining entitlement to a TDIU rating.

Nonetheless, the evidence suggests that the Veteran's service-connected disabilities in combination are of a nature and severity as to preclude the work for which he is qualified by reason of past education and work experience.  The record shows that the Veteran is currently unemployed.  While he has nonservice-connected disabilities, including back, knee and shoulder disabilities, which adversely affect employability, the record shows that his service-connected PTSD, in particular, also plays a major role in his ability to secure and maintain gainful employment, and that it significantly affects his ability to perform work.  One reasonable interpretation of the evidence is that the service-connected disabilities alone are of a nature and severity to prevent the Veteran from maintaining gainful employment at the present time.  With application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board holds that such is the case.  Accordingly, the criteria for a TDIU rating are met as of January 3, 2011, and this benefit is granted as of that date.

ORDER

A TDIU rating is granted from January 3, 2011, subject to the laws and regulations governing monetary awards. 

REMAND

The Veteran's claim for entitlement to a TDIU rating prior to January 3, 2011 requires further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board regrets the additional delay that inevitably will result as a consequence of this remand, this additional development of his claim is necessary to ensure that there is a complete record upon which to adjudicate this claim and to afford him every possible consideration.

On June 25, 2007, the Veteran requested service connection for PTSD, and in a February 2008 rating decision, the RO awarded service connection for PTSD effective from June 25, 2007.  Correspondence was received in September 2007 in which the Veteran requested a TDIU.  As noted above, the Veteran's claim for a TDIU will be considered to have been received by VA on the date his claim for service connection for PTSD was received - that being June 25, 2007.  Mayhue, supra.

As noted above, from June 25, 2007 to January 2, 2011, the Veteran was service-connected for PTSD (rated 50 percent disabling).  In March 2009, he was awarded service connection for right elbow degenerative joint disease and a 10 percent disability rating effective from March 25, 2008.  He had a combined disability rating of 50 percent from June 25, 2007, to March 24, 2008, and of 60 percent from March 25, 2008 to January 2, 2011.  Thus, during the period from June 25, 2007 to January 2, 2011, he did not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

The Board must consider the provisions of 38 C.F.R. § 4.16(b), however, which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a) (2011). 

The Board is precluded by law from assigning an extra-schedular rating in the first instance, but may determine whether to refer a case for extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the Veteran has been unemployed since November 2005 and he was awarded Social Security disability benefits.  The Social Security Administration (SSA) found that he became disabled November 1, 2007 based on a primary diagnosis of a back disability, and a secondary diagnosis of an anxiety-related disorder.   The Veteran informed SSA that he worked as a police officer from April 1975 to March 1993, and as a background assistant for the police department from 1997 to December 1, 2005.  He reported that his duties for the latter position involved screening and interviewing applicants, setting up polygraphs and psychological evaluations, reviewing paperwork and videotapes, attending meetings, performing data-entry, and recruiting at job fairs and schools.

In its March 2011 remand, the Board found that the Veteran satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  This appeal was remanded in March 2011 partly for the RO/AMC to attempt to obtain ongoing medical records, for VA examination with a medical opinion as to unemployability, and for referral to the Director of VA's Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b), if, after the VA medical examination to determine unemployability, the AMC/RO determined that the Veteran failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

A review of the file reflects that on remand, the AMC obtained additional VA medical records, VA examinations were conducted in September and November 2011, and an addendum VA medical opinion was obtained in April 2012.  However, as discussed below, the Board finds that all of the remand actions were not completed.  When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, the AMC did not refer the issue of entitlement to a TDIU rating on an extraschedular basis during the period prior to January 3, 2011, when the Veteran did not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), as instructed in the Board's March 2011 remand.  Accordingly, a remand is required for the AMC to refer the issue of entitlement to a TDIU rating on an extraschedular basis during the period from June 25, 2007 to January 3, 2011, to the Director of VA's Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).

In this regard, the Board also finds that an addendum VA medical opinion is required as to the Veteran's ability to work during the period from June 25, 2007 to January 3, 2011, in light of the fact that the April 2012 VA examiner specifically stated that his opinion was based on symptoms noted in the compensation and pension examination of November 2011 (i.e., he gave an opinion regarding the Veteran's  current status), and did not provide a retrospective opinion on the Veteran's ability to work due to service-connected disabilities during the entire rating period on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner to obtain a medical opinion as to whether the Veteran was unable to secure or follow a substantially gainful occupation due only to his service-connected disabilities (PTSD and degenerative joint disease of the right elbow), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders, during the period from June 25, 2007 to January 3, 2011.

The examiner should provide a supporting rationale for each opinion expressed.

2.  Then, refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate VA compensation and pension officials for extraschedular consideration for the time period from June 25, 2007, to January 3, 2011.

3.  If entitlement to a TDIU rating for the period from June 25, 2007, to January 3, 2011, is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


